PER CURIAM.
Another of the many strange fruits of the Johnson case,1 this effort at release under its authority is more fantastic and far fetched than most of them. The judgment and commitment and the record of the proceedings at his formal arraignment expressly recite that having been advised of his constitutional right to, and having been asked if he desired, counsel, petitioner waived and declined the appointment of counsel to represent him. Moreover, at the hearing below, at which the writ was discharged, he offered no evidence to the contrary. No other judgment than one discharging the writ could have been entered. It is
Affirmed.

 Johnson v. Zerbst, 304 U.S. 458, 58 S.Ct. 1019, 82 L.Ed. 1461, 146 A.L.R. 357.